McMILLAN, Presiding Judge.
The appellant, Elliott Glenn Janigan, filed a Rule 32, Ala. R.Crim. P., petition, *1045attacking his 1993 guilty plea convictions for murder and first-degree robbery and his sentence of life imprisonment. In his petition, Janigan argued that, although a previous Rule 32 petition had been denied on September 28, 2000, he was not notified of that dismissal until December 12, 2001. Therefore, he contended, he failed to appeal the trial court’s decision within the prescribed time, but that failure was without fault on his part. Janigan stated in this petition that he had filed several pleadings in an attempt to learn the status of the previous petition and that he had been advised by the State on March 23, 2001, that that petition was pending. Without requiring a response from the State, the trial court summarily denied Janigan’s current Rule 32 petition.
The State has requested this Court to remand this petition for the Macon Circuit Court to grant Janigan an out-of-time appeal on the dismissal of his previous Rule 32 petition. The State contends that Jani-gan did not receive timely notice of the trial court’s September 28, 2000, denial of his previous petition. The record on appeal supports the State’s position.
Accordingly, this matter is remanded to the Macon Circuit Court with directions for that court to grant Janigan an out-of-time appeal from the September 28, 2000, order denying his previous Rule 32 petition. Due return shall be made within 28 days of the date of this order.
REMANDED WITH DIRECTIONS. 
COBB, BASCHAB, SHAW, and WISE, JJ., concur.